Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/07/2021 has been entered.
Claim Objections
3.	Claims 10 and 20 are objected to because of the following informalities:  In claim 10, in the last limitation of claim, the word ‘from’ is missing after the words ‘clear to send (CTS) frame’ and before the words ‘the relay’. In claim 20, in last limitation of claim, there is an extra word ‘that’ after the words ‘CTS frame from’ and before the words ‘the relay’ and needs to be removed.. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

4.	Claims 10 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Regarding Claims  10 and 20, the amended dependent claim 10 (& similarly dependent claim 20)  recites the limitations wherein before sending, by an AP, a control frame to a relay in order for the relay to send the control frame to a first STA, the method further comprises: sending, by the AP, a multiple user request to send (MU-RTS) frame to the relay in order for the relay to send the MU-RTS frame to the first STA ..., and receiving, by the AP, a clear to send (CTS) frame from the relay that is sent from the first STA and
	 the specification only mentions (see Figures 2, 5 & 6 and paragraphs [0147] & [0151] of publication) that  (in para [0147]) after receiving the MU-RTS frame, if there is first-type service data to be transmitted, the STA may feed back the CTS frame to the AP, as shown in FIG. 5 and FIG. 6 and in an embodiment of this application, the first STA (such as the STA 1 in FIG. 5 and FIG. 6) and the another STA that needs to transmit the first-type service data (such as the STA 2 and the STA 3 in FIG. 5 and FIG. 6) may receive the MU-RTS frame sent by the AP, and the STA that receives the MU-RTS frame and needs to transmit the first-type service data may send the synchronous 
	Thus, there is only support for the limitations of claim 10 (as mentioned in the original claim 10) i.e. wherein before sending, by an AP, a control frame to a first STA, the method further comprises: sending, by the AP, a multiple user request to send (MU-RTS) frame to the first STA, wherein the MU-RTS frame carries a third AID for indicating to the first STA that the AP subsequently schedules the first STA to transmit the first-type service data; and receiving, by the AP, a clear to send (CTS) frame from the first STA, and 
there is no support for the amended limitations i.e. sending, by the AP, a multiple user request to send (MU-RTS) frame to the relay in order for the relay to send the MU-RTS frame to the first STA ..., and receiving, by the AP, a clear to send (CTS) frame from the relay that is sent from the first STA  and hence, the Claims 10  and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  
Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
6.	Claims 1-3, 6, 7, 11-13, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US Pub. No: 20160309508 A1) in view of Oleszczuk (US Pub. No: 2008/0107063 A1).
	Regarding claim 1, Li et al. teach a service data transmission method (see Abstract and Fig.1), comprising: receiving, by a first station (STA), a control frame comprising control information to instruct the first STA how to contend for a resource to transmit first-type service data (see Figures 1 & 7 and para [0035] wherein electronic device 420a/first STA receiving trigger frame random access (TF-R) frame from access point 410 with contention group information to contend for an OFDMA-RA sub-channel(s) or resource unit identified in it, is mentioned and also see para [0073] and also see paragraphs [0008] & [0009] wherein in some embodiments, an electronic device receiving a first TF-R frame during an OFDMA-RA communication, where the first TF-R frame including a contention group indication & the contention group indication correlates to a criteria of the electronic device, is mentioned and see in para [0010] wherein the criteria including a ‘traffic type/quality of service (QoS) category’ requirement for the electronic device, is mentioned and also see para [0048]); 
	contending, by the first STA, for the resource based on the control information (see paragraphs [0035] wherein the electronic device 420a/first STA contending for an OFDMA-RA sub-channel(s) or resource unit(s) identified in the TF-R (contention group=1) frame, is mentioned and also see para [0073]); and 
	sending, by the first STA, the first-type service data of the first STA to an access point (AP) on the resource (see paragraphs [0036] & [0074] wherein the electronic device 420a transmitting an UL frame on one or more of the OFDMA-RA sub-channel frequencies identified in the TF-R frame, is mentioned), 
wherein the control information comprises a first association identifier (AID) that is not allocated to a specific STA and wherein the first AID corresponds to the first-type service data and a contention manner (see para [0009] & para [0035] wherein the Access point 410 transmitting a second TF-R (contention group=1) frame, which may be received by electronic devices 420a-420d, since electronic devices 420a and 420d are affiliated with contention group 1, those devices contending for an OFDMA-RA sub-channel(s) & resource unit(s) identified in the second TF-R (contention group=1) frame (which clearly includes the control information comprising a first association identifier (AID) that is not allocated to a specific/single STA as both electronic devices 420a and 420d contend an OFDMA-RA sub-channel(s) & resource unit(s) identified in the second TF-R ( contention group=1) frame), is para [0048] wherein  Access point 410 indicating for example, that a TF-R frame is available to a contention group of electronic devices 420 that have an AC value, is mentioned); and 
contending, by the first STA, for the resource based on the control information, comprises: contending, by the first STA, for the resource based on the correspondence between the first AID and the contention manner (see paragraphs [008] & [0009] wherein the electronic device receiving a first TF-R frame during an OFDMA-RA communication, where the first TF-R frame including a contention group indication including correlation to its AID, is mentioned and also see paragraph [0035]).
Li et al. teach the above method comprising receiving, by a first station (STA), a control frame comprising control information and sending, by the first STA, the first-type service data of the first STA to an access point (AP) on the resource, as mentioned above, but  Li et al. is silent in teaching the above method comprising receiving, by the first station (STA), from a relay, a control frame comprising control information and sending, by the first STA, the first-type service data of the first STA to the relay in order for the relay to send the first-type service data of the first STA to an access point (AP) on the resource.
However, Oleszczuk teach a method (see Abstract) comprising receiving, by a first station (STA), from a relay, a control frame comprising control information (see Fig.8 and para [0124] wherein the base station 802/access point including control messages of the service flows 818 to be transmitted to the relay station 814, is mentioned and also the control messages including the frequency 810 and the timeslot 812 & the relay station 814 retransmitting control messages of the service flows 818 to the mobile station 816/first_STA, is mentioned and also see paragraphs [0125] & [0126]) and sending, by the first STA, the first-type service data of the first STA to the relay in order for the relay to send the first-type service data of the first STA to an access point (AP) on the resource (see Fig.8 and para [0124] wherein the relay station 814 retransmitting the service flows 818/service_data  that are received from the mobile station 816/first_STA, to the base station 802/AP , is mentioned).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the method of Li et al. to include both receiving, by the first station (STA), from a relay, a control frame comprising control information and sending, by the first STA, the first-type service data of the first STA to the relay in order for the relay to send the first-type service data of the first STA to an access point (AP) on the resource, disclosed by Oleszczuk in order to provide an effective multi-hop mobile relay mechanism that includes a plurality of stations in a multi-hop sequence, in which the stations in the multi-hop sequence can efficiently reuse the same bandwidth without interference in wireless communication system. 
	Regarding claim 2, Li et al. and Oleszczuk together teach the method according to claim 1.
Li et al. further teach the method according to claim 1, wherein: the control frame comprises a trigger frame for carrying the first AID (see para [008] wherein the electronic device receiving a first TF-R frame during an OFDMA-RA communication, where the first TF-R frame including a contention group indication, is mentioned and AID), is mentioned). 
	Regarding claim 3, Li et al. further teach the method according to claim 2, wherein: the first AID instructs the first STA to randomly contend for the resource based on orthogonal frequency division multiple access (OFDMA) (see paragraphs [008] & [0009] wherein the electronic device receiving a first TF-R frame during an OFDMA-RA communication, where the first TF-R frame including a contention group indication including correlation to its AID, is mentioned and also see paragraph [0035]); and contending, by the first STA, for the resource based on the correspondence between the first AID and the contention manner comprises: randomly contending, by the first STA, for the resource based on the OFDMA (see para [0035] wherein the electronic device 420a/first STA contending for an OFDMA-RA sub-channel(s) or resource unit(s) identified in the TF-R (contention group=1) frame, is mentioned).  
Regarding claim 6, Li et al. teach a service data transmission method (see Abstract and Fig.1), comprising: sending, by an access point (AP), a control frame to a first STA (see Figures 1 & 7 and para [0035] wherein an access point 410 transmitting a TF-R frame, which may be received by electronic device 420a/first STA, is mentioned), wherein the control frame comprises control information for instructing the first STA how to contend for a resource to transmit first-type service data (see para [0035] wherein electronic device 420a/first STA receiving trigger frame random access (TF-R) frame from access point 410 with contention group information to contend for an OFDMA-RA sub-channel(s) or resource unit identified in it, is mentioned and also see para [0073] and also see paragraphs [0008] & [0009] wherein in some embodiments, an electronic the contention group indication correlates to a criteria of the electronic device, is mentioned and see in para [0010] wherein the criteria including a ‘traffic type/quality of service (QoS) category’ requirement for the electronic device, is mentioned and also see para [0048]); and 
receiving, by the AP, the first-type service data of the first STA on the resource obtained by the first STA by contention (see paragraphs [0036] & [0074] wherein the electronic device 420a transmitting an UL frame to the AP on one or more of the OFDMA-RA sub-channel frequencies identified in the TF-R frame, is mentioned), 
 wherein the control information comprises a first AID that is not allocated to a specific STA and wherein the first AID corresponds to the first-type service data and a contention manner (see para [0009] & para [0035] wherein the Access point 410 transmitting a second TF-R (contention group=1) frame, which may be received by electronic devices 420a-420d, since electronic devices 420a and 420d are affiliated with contention group 1, those devices contending for an OFDMA-RA sub-channel(s) & resource unit(s) identified in the second TF-R (contention group=1) frame (which clearly includes the control information comprising a first association identifier (AID) that is not allocated to a specific/single STA as both electronic devices 420a and 420d contend an OFDMA-RA sub-channel(s) & resource unit(s) identified in the second TF-R ( contention group=1) frame), is mentioned, and also see para [0048] wherein  Access point 410 indicating for example, that a TF-R frame is ).
Li et al. teach the above method comprising sending, by an access point (AP), a control frame to a first STA and receiving, by the AP, the first-type service data of the first STA as mentioned above, but  Li et al. is silent in teaching the above method comprising sending, by an access point (AP), a control frame to a relay in order for the relay to send the control frame to a first STA and receiving, by the AP, from the relay the first-type service data of the first STA.
However, Oleszczuk teach a method (see Abstract) comprising sending, by an access point (AP), a control frame to a relay in order for the relay to send the control frame to a first STA (see Fig.8 and para [0124] wherein the base station 802/access point including control messages of the service flows 818 to be transmitted to the relay station 814, is mentioned and also the control messages including the frequency 810 and the timeslot 812 & the relay station 814 retransmitting control messages of the service flows 818 to the mobile station 816/first_STA, is mentioned and also see paragraphs [0125] & [0126]) and receiving, by the AP, from the relay the first-type service data of the first STA (see Fig.8 and para [0124] wherein the relay station 814 retransmitting the service flows 818/service_data  that are received from the mobile station 816/first_STA, to the base station 802/AP , is mentioned).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the method of Li et al. to include both sending, by an access point (AP), a control frame to a relay in order for the relay to send the control frame to a first STA and receiving, by the AP, from the relay 
Regarding claim 7, Li et al. and Oleszczuk together teach the method according to claim 6.
Li et al. further teach the method according to claim 6, wherein: the control frame comprises a trigger frame carrying the first AID (see para [008] wherein the electronic device receiving a first TF-R frame during an OFDMA-RA communication, where the first TF-R frame including a contention group indication, is mentioned and also see para [0009] wherein the contention group indication correlating to a criteria of the electronic device, including an association identifier (AID), is mentioned). 
	Regarding claim 11, Li et al. teach a station (STA) (see Abstract and Figures 1 and 8 for electronic device 120a/STA and para [0075]), comprising: a receiver (see Fig.8, block 824 and para [0082]), configured to receive a control frame comprising control information to instruct the STA how to contend for a resource to transmit first-type service data (see Figures 1 & 7 and para [0035] wherein electronic device 420a/first STA receiving trigger frame random access (TF-R) frame from access point 410 with contention group information to contend for an OFDMA-RA sub-channel(s) or resource unit identified in it, is mentioned and also see para [0073] and also see paragraphs [0008] & [0009] wherein in some embodiments, an electronic device receiving a first TF-R frame during an OFDMA-RA communication, where the first TF-R frame including a contention group indication & the contention group indication correlates to a criteria of the electronic device, is mentioned and see in para [0010] wherein the criteria including a ‘traffic type/quality of service (QoS) category’ requirement for the electronic device, is mentioned and also see para [0048]); 
a processor (see Fig.8, block 804/processor), configured to contend for the resource based on the control information received by the receiver (see paragraphs [0035] wherein the electronic device 420a/first STA contending for an OFDMA-RA sub-channel(s) or resource unit(s) identified in the TF-R (contention group=1) frame, is mentioned and also see para [0073]); and 
a transmitter (see Fig.8, block 824 and para [0082]), configured to send the first-type service data of the STA to an AP on the resource (see paragraphs [0036] & [0074] wherein the electronic device 420a transmitting an UL frame to access point on one or more of the OFDMA-RA sub-channel frequencies identified in the TF-R frame, is mentioned), 
wherein the control information comprises a first AID that is not allocated to a specific STA and wherein the first AID corresponds to the first-type service data and a contention manner (see para [0009] & para [0035] wherein the Access point 410 transmitting a second TF-R (contention group=1) frame, which may be received by electronic devices 420a-420d, since electronic devices 420a and 420d are affiliated with contention group 1, those devices contending for an OFDMA-RA sub-channel(s) & resource unit(s) identified in the second TF-R (contention group=1) frame (which clearly includes the control information comprising a first association identifier (AID) that is not allocated to a specific/single STA as both electronic devices 420a and 420d contend an OFDMA-RA sub-channel(s) & resource unit(s) identified in the second TF-R ( contention group=1) frame), is mentioned, and also see para [0048] wherein Access point 410 indicating for example, that a TF-R frame is available to a contention group of electronic devices 420 that have an AC value, is mentioned); and the processor is configured to contend for the resource based on the correspondence between the first AID and the contention manner (see paragraphs [008] & [0009] wherein the electronic device receiving a first TF-R frame during an OFDMA-RA communication, where the first TF-R frame including a contention group indication including correlation to its AID, is mentioned and also see paragraph [0035]).
Li et al. is silent in teaching the above STA comprising receiving, from a relay a control frame comprising control information and sending the first-type service data of the STA to the relay in order for the relay to send the first-type service data of the first STA to an AP on the resource.
However, Oleszczuk teach a STA (see Abstract and Fig.8, Subscriber Station 816) comprising receiving, from a relay a control frame comprising control information and (see Fig.8 and para [0124] wherein the base station 802/access point including control messages of the service flows 818 to be transmitted to the relay station 814, is mentioned and also the control messages including the frequency 810 and the timeslot 812 & the relay station 814 retransmitting control messages of the service flows 818 to the mobile station 816/first_STA, is mentioned and also see paragraphs [0125] & [0126]) sending the first-type service data of the STA to the relay in order for the relay to send the first-type service data of the first STA to an AP on the resource (see Fig.8 and para [0124] wherein the relay station 814 retransmitting the service flows 
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the station of Li et al. to include both receiving, from a relay a control frame comprising control information and sending the first-type service data of the STA to the relay in order for the relay to send the first-type service data of the first STA to an AP on the resource, disclosed by Oleszczuk in order to provide an effective multi-hop mobile relay mechanism that includes a plurality of stations in a multi-hop sequence, in which the stations in the multi-hop sequence can efficiently reuse the same bandwidth without interference in wireless communication system. 
	Regarding claim 12, Li et al. and Oleszczuk together teach the STA according to claim 11.
Li et al. further teach the STA according to claim 11, wherein: the receiver is configured to receive a trigger frame carrying the first AID (see para [008] wherein the electronic device receiving a first TF-R frame during an OFDMA-RA communication, where the first TF-R frame including a contention group indication, is mentioned and also see para [0009] wherein the contention group indication correlating to a criteria of the electronic device, including an association identifier (AID), is mentioned). 
Li et al. is silent in teaching the above STA, wherein the receiver is configured to receive a trigger frame from the relay.
from the relay (see Fig.8 and paragraphs [0125] & [0126]) (and the same motivation is maintained as in claim 11).
	Regarding claim 13, Li et al. further teach the STA according to claim 12, wherein: the first AID instruct the STA to randomly contend for the resource based on orthogonal frequency division multiple access (OFDMA) (see paragraphs [008] & [0009] wherein the electronic device receiving a first TF-R frame during an OFDMA-RA communication, where the first TF-R frame including a contention group indication including correlation to its AID, is mentioned and also see paragraph [0035]); and the processor is configured to randomly contend for the resource based on the OFDMA (see para [0035] wherein the electronic device 420a/first STA contending for an OFDMA-RA sub-channel(s) or resource unit(s) identified in the TF-R (contention group=1) frame, is mentioned). 
	Regarding claim 16, Li et al. teach an access point (AP) (see Abstract and Figures 1 and 8 for  Access Point 110 and para [0075]), comprising: a transmitter (see Fig.8, block 824 and para [0082]), configured to send a control frame to a first station (STA) (see Figures 1 & 7 and para [0035] wherein an access point 410 transmitting a TF-R frame, which may be received by electronic device 420a/first STA, is mentioned), wherein the control frame comprises control information for instructing the first STA how to contend for a resource to transmit first-type service data (see para [0035] wherein electronic device 420a/first STA receiving trigger frame random access (TF-R) frame from access point 410 with contention group information to contend for an OFDMA-RA sub-channel(s) or resource unit identified in it, is mentioned and also see para [0073] the contention group indication correlates to a criteria of the electronic device, is mentioned and see in para [0010] wherein the criteria including a ‘traffic type/quality of service (QoS) category’ requirement for the electronic device, is mentioned and also see para [0048]); and 
 	a receiver (see Fig.8, block 824 and para [0082]), configured to receive the first-type service data of the first STA on the resource obtained by the first STA by contention (see paragraphs [0036] & [0074] wherein the electronic device 420a transmitting an UL frame to the AP on one or more of the OFDMA-RA sub-channel frequencies identified in the TF-R frame, is mentioned),
wherein the control information comprises a first AID that is not allocated to a specific STA and wherein the first AID corresponds to the first-type service data and a contention manner (see para [0009] & para [0035] wherein the Access point 410 transmitting a second TF-R (contention group=1) frame, which may be received by electronic devices 420a-420d, since electronic devices 420a and 420d are affiliated with contention group 1, those devices contending for an OFDMA-RA sub-channel(s) & resource unit(s) identified in the second TF-R (contention group=1) frame (which clearly includes the control information comprising a first association identifier (AID) that is not allocated to a specific/single STA as both electronic devices 420a and 420d contend an OFDMA-RA sub-channel(s) & resource unit(s) identified in the second TF-R ( contention group=1) frame), is mentioned, and also para [0048] wherein  Access point 410 indicating for example, that a TF-R frame is available to a contention group of electronic devices 420 that have an AC value, is mentioned).
Li et al. is silent in teaching the above AP comprising sending a control frame to a relay in order for the relay to send the control frame to a first STA and receiving from the relay the first-type service data of the first STA.
However, Oleszczuk teach an access point (AP) (see Abstract and Fig.8, Base Station 802) sending a control frame to a relay in order for the relay to send the control frame to a first STA (see Fig.8 and para [0124] wherein the base station 802/access point including control messages of the service flows 818 to be transmitted to the relay station 814, is mentioned and also the control messages including the frequency 810 and the timeslot 812 & the relay station 814 retransmitting control messages of the service flows 818 to the mobile station 816/first_STA, is mentioned and also see paragraphs [0125] & [0126]) and receiving from the relay the first-type service data of the first STA (see Fig.8 and para [0124] wherein the relay station 814 retransmitting the service flows 818/service_data  that are received from the mobile station 816/first_STA, to the base station 802/AP , is mentioned).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the access point of Li et al. to include both sending a control frame to a relay in order for the relay to send the control frame to a first STA and receiving from the relay the first-type service data of the first STA, disclosed by Oleszczuk in order to provide an effective multi-hop mobile relay mechanism that includes a plurality of stations in a multi-hop sequence, in which the 
Regarding claim 17, Li et al. and Oleszczuk together teach the AP according to claim 16.
Li et al. further teach the AP according to claim 16, wherein: the transmitter is configured to send a trigger frame to the first STA, and the trigger frame carries the first AID (see para [008] wherein the electronic device receiving a first TF-R frame from access point during an OFDMA-RA communication, where the first TF-R frame including a contention group indication, is mentioned and also see para [0009] wherein the contention group indication correlating to a criteria of the electronic device, including an association identifier (AID), is mentioned). 
Li et al. is silent in teaching the above AP, wherein the transmitter is configured to send the trigger frame to the relay in order for the relay to send the trigger frame to the first STA.
However, Oleszczuk teach the above AP, wherein the transmitter is configured to send the trigger frame to the relay in order for the relay to send the trigger frame to the first STA (see Fig.8 and paragraphs [0125] & [0126]) (and the same motivation is maintained as in claim 16).
7.	Claims 4, 8, 14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US Pub. No: 20160309508 A1) in view of Oleszczuk (US Pub. No: 2008/0107063 A1) and further in view of Lin (US Pub. No: 2012/0275305 A1). 
	Regarding claims 4 and 8, Li et al. and Oleszczuk together teach the method according to claims 2 and 6 respectively.

	However, Lin teaches a method (see Abstract), wherein: a contention backoff window of the first STA is smaller than a contention backoff window of a second STA and/or a backoff value of the first STA is less than a backoff value of the second STA (see Fig.2 and para [0048] wherein the MTC device belonging to the emergency service class/first_STA selecting a smaller random number for backoff and starting counting down earlier so that short delay being provided, is mentioned and wherein the MTC device belonging to the scheduled service class/second_STA selecting a larger random number for backoff and longer delay being provided to the scheduled service class device/second_STA, is mentioned), and wherein the second STA is not configured to transmit the first-type service data (see para [0048] wherein the MTC device belonging to the scheduled service class/second_STA not belonging to the emergency service class, is mentioned). 
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the method of Li et al. and Oleszczuk to have a contention backoff window of the first STA being smaller than a contention backoff window of a second STA and/or a backoff value of the first STA being less than a backoff value of the second STA and wherein the second STA being not configured to transmit the first-type service data, disclosed by Lin in order to provide 
Regarding claims 14 and 18, Li et al. and Oleszczuk together teach the STA/AP according to claims 12 and 16 respectively.
Li et al. and Oleszczuk together yet are silent in teaching the STA/AP according to claims 12/16, wherein: a contention backoff window of the STA/first STA is smaller than a contention backoff window of a second STA and/or a backoff value of the STA/first STA is less than a backoff value of the second STA, and wherein the second STA is not configured to transmit the first-type service data. 
However, Lin teaches a system (see Abstract and Fig.2), wherein: a contention backoff window of the STA/first STA is smaller than a contention backoff window of a second STA and/or a backoff value of the STA/first STA is less than a backoff value of the second STA (see Fig.2 and para [0048] wherein the MTC device belonging to the emergency service class/first_STA selecting a smaller random number for backoff and starting counting down earlier so that short delay being provided, is mentioned and wherein the MTC device belonging to the scheduled service class/second_STA selecting a larger random number for backoff and longer delay being provided to the scheduled service class device/second_STA, is mentioned), and wherein the second STA is not configured to transmit the first-type service data (see para [0048] wherein the MTC device belonging to the scheduled service class/second_STA not belonging to the emergency service class, is mentioned). 
or a backoff value of the STA/first STA being less than a backoff value of the second STA and wherein the second STA being not configured to transmit the first-type service data, disclosed by Lin in order to provide an effective mechanism of efficiently providing resource allocation and collision resolution procedure for wireless communication devices with different priority levels & different service requirements in wireless communication system.
8.	Claims 5, 9, 15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US Pub. No: 20160309508 A1) in view of Oleszczuk (US Pub. No: 2008/0107063 A1) and further in view of SEOK (US Pub. No: 2017/0127419 A1).
Regarding claims 5 and 9, Li et al. and Oleszczuk together teach the method according to claims 1 and 6, respectively.
Li et al. and Oleszczuk together yet are silent in teaching the method according to claims 1 and 6, wherein: the control frame comprises an access frame comprising: a second AID to instruct the first STA to contend for the resource; and/or a restricted access window (RAW) control field to indicate that a service data type of an access window is the first-type service data. 
However, SEOK teaches a method (see Abstract), wherein: the control frame comprises an access frame comprising: a second association identifier (AID) to instruct the first STA to contend for the resource and/or a restricted access window (RAW) control field to indicate that a service data type of an access window is the first-type predetermined time interval/restricted access window (RAW) in which only specific STA(s) of the first-type service data being allowed to perform channel access, is mentioned and see Fig.13 & para [0152] wherein a first beacon interval (or a first RAW) being an interval in which channel access of an STA corresponding to an AID belonging to GID 1 is allowed, is mentioned and also a TIM element used only for the AID corresponding to GID 1 being contained in a first beacon frame, is mentioned). 
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the method of Li et al. and Oleszczuk to have the control frame comprising an access frame comprising a second association identifier (AID) to instruct the first STA to contend for the resource and/or a restricted access window (RAW) control field to indicate that a service data type of an access window is the first-type service data, disclosed by SEOK in order to provide an effective mechanism for efficiently performing channel access in at least one station (STA)/device and thereby reducing time taken for channel access and lowering power consumption of the device in wireless communication.
Regarding claims 15 and 19, Li et al. and Oleszczuk together teach the STA/AP according to claims 11/16 respectively.
	Li et al. and Oleszczuk together yet are silent in teaching the STA/AP according to claims 11/16, wherein: the control frame comprises an access frame comprising: a second AID to instruct/for instructing the STA/first STA to contend for the resource; and/or a RAW control field to indicate/for indicating that a service data type of an access window is the first-type service data. 
to instruct/for instructing the STA/first STA to contend for the resource and/or a restricted access window (RAW) control field to indicate/for indicating that a service data type of an access window is the first-type service data (see para [0151] wherein a predetermined time interval/restricted access window (RAW) in which only specific STA(s) of the first-type service data being allowed to perform channel access, is mentioned and see Fig.13 & para [0152] wherein a first beacon interval (or a first RAW) being an interval in which channel access of an STA corresponding to an AID belonging to GID 1 is allowed, is mentioned and also a TIM element used only for the AID corresponding to GID 1 being contained in a first beacon frame, is mentioned). 
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the STA/AP of Li et al. and Oleszczuk  to have the control frame comprising an access frame comprising a second association identifier (AID) to instruct the STA/first STA to contend for the resource and/or a restricted access window (RAW) control field to indicate that a service data type of an access window is the first-type service data, disclosed by SEOK in order to provide an effective mechanism for efficiently performing channel access in at least one station (STA)/device and thereby reducing time taken for channel access and lowering power consumption of the device in wireless communication.

Response to Arguments

10.	The rejection of all other claims is already mentioned above under Claim Rejections.
Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Choi et al. (US Pub. No: 2018/0288743 A1) disclose a method for a station (STA) not having an association identifier (AID) allocated thereto transmitting a signal in a wireless LAN system.
Park et al. (US Pub. No: 2017/0230964 A1) disclose a method for a WLAN system and a wireless device in wireless communication system.
SEOK (US Pub. No: 2017/0105143 A1) discloses mechanisms for supporting multiple basic service set in a wireless local area network.
Asterjadhi et al. (US Pub. No: 2019/0007977 A1) disclose mechanisms for prioritizing the allocation of resource units (RUs) between multiple basic service sets (BSSs) for uplink data transmissions in wireless communication system.
Bangma et al. (US Pub. No: 2017/0222973 A1) disclose mechanisms for efficiently managing a data stream between a first network and a second network, a gateway device for routing data streams between a first network and a second network in the networking system.

ZHENG et al. (US Pub. NO: 2016/0330788 A1) disclose mechanisms generally relating to mobile radio communication devices and methods for controlling a mobile radio communication device.
DOPPLER et al. (US Pub. NO: 2014/0334387 A1) disclose mechanisms for provide signaling mechanisms for wireless networks composed of a large number of stations.
12.	Any response to this office action should be faxed to (571) 273-8300 or mailed 
To:
		Commissioner for Patents,
                     P.O. Box 1450
                     Alexandria, VA 22313-1450
                     Hand-delivered responses should be brought to
                     Customer Service Window
                     Randolph Building
                     401 Dulany Street
                     Alexandria, VA 22314.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SRINIVASA R REDDIVALAM whose telephone number is (571)270-3524.  The examiner can normally be reached on M-F 10-7 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GREGORY B SEFCHECK can be reached on 571-272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SRINIVASA R REDDIVALAM/           Examiner, Art Unit 2477                                                                                                                                                                                                        03/24/2020